Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
-- APPARATUS AND ELECTRONIC CIRCUITRY FOR SENSING BIOSIGNALS  --

II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “..at least one electrode, having a first potential, suitable for sensing a biosignal; a conductive shield provided over the at least one electrode where the conductive shield is configured to be driven to a second potential wherein the second potential is equivalent to the first potential plus a component derived from an inverted common mode voltage, wherein the common mode voltage originates from the biosignal; and electronic circuitry arranged to drive the conductive shield using the inverted common mode voltage; wherein the conductive shield is coupled to a drain to enable triboelectric charges to be dissipated.”
The current sited prior art of Noh et al., teaches a type of ferroelectret film-based sensor for continuous blood pressure monitoring designed for electrodes and a flexible electronic circuit.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
July 29, 2022